Martin, J.,
delivered the opinion of the court..
The plaintiff and appellant complains of a verdict and judgement allowing the defendant’s plea, that he was discharged from the demand he was sued on, because he had made a cession of his goods, in the city of San Louis de Potosi, in the state of Mexico, where the debt was contracted. The plaintiff being a party to the concurso, by Esquizabal, his attorney in fact, who had received his proportion of the proceeds of the goods ceded.
The plaintiff and appellee has contended that,
1. The evidence does not establish that he was a party to the concurso-
A creditor is bound by tile proceedings on the concur-so when he is placed on the bilan and represented by an acknowledged attorney in fact.
Where a debtor makes a cession of his goods, his anterior creditors have no claim on him, unless he has a sufficiency of goods to discharge debts incurred since the cession, and a sufficiency for the subsistence of himself and family; and then the newly acquired property must be abandoned for the benefit of all the creditors, and ought not to be seized for the benefit of a single creditor.
Moreau and Soule, for appellant. De Armas, for appellee.
2. That the proceedings on the concurso are not binding on creditors whose claims were not put on the schedule, who were not cited, or persons who became creditors afterwards,
3. That property of the defendant had been attached, and he had not shown that he had not, besides it, the means of existing.
I. The record shows that the plaintiff was placed as a creditor (represented by Esquizabal) for two thousand one hundred and seven dollars and thirty-seven and a half cents; that in one of his letters he acknowledges Esquizabal as his attorney in fact, and in his account current annexed to the petition, he credits the defendant with four hundred aiffi fifty-five dollars and sixty-two and a half cents, being his dividend at two and five-eighths per cent, on the two thousand one hundred and seven dollars and thirty-seven and a half cents. The jury on these facts, could not, in our opinion, refrain from finding a verdict for the defendant.
II. The plaintiff’s account, which is the basis of the present suit, exhibits no claim against the defendant, accruing at any period posterior to September 4, 1816. The cession was made in 1820.
III. When a debtor makes a cession of his goods, his anterior creditors have no claim on him, unless he has a sufficiency of goods to discharge debts incurred since the cession, and a sufficiency for the subsistence of himself and family ; and then the newly acquired property must be abandoned for the benefit of all the creditors, and ought not to be seized for the benefit of a single creditor.
It is, therefore, ordered, adjudged and decreed, that the judgement of the Parish Court be affirmed, with costs in both courts.